Name: Commission Regulation (EC) No 1102/96 of 19 June 1996 amending Regulation (EC) No 1474/95 and fixing the quantities available for the applications submitted from 15 May 1996
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  cooperation policy;  international trade;  animal product
 Date Published: nan

 No L 146/30 EN Official Journal of the European Communities 20 . 6. 96 COMMISSION REGULATION (EC) No 1102/96 of 19 June 1996 amending Regulation (EC) No 1474/95 and fixing the quantities available for the applications submitted from 15 May 1996 submitted for the last quarter of the period 1 July 1995 to 30 June 1996; whereas the quantities available for such applications should be fixed, as well as the period of vali ­ dity for the resulting licences; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1474/95 is replaced by Annex I to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 ( 1 ), Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (2), as last amended by Commission Regu ­ lation (EC) No 29 1 6/95 (3), and in particular Articles 3 (2), 6 ( 1 ) and 15 thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as last amended by Commission Regulation (EC) No 2916/95, and in parti ­ cular Articles 2 ( 1 ), 4 ( 1 ) and 10 thereof, Whereas Commission Regulation (EC) No 1474/95 of 28 June 1995 (^ as amended by Regulation (EC) No 573/96 (^ opens tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions; Whereas Regulation (EC) No 1095/96 fixes new quotas for the period 1 July 1995 to 30 June 1996; whereas the quotas laid down in Regulation (EC) No 1474/95 should therefore be amended; Whereas Regulation (EC) No 573/96 sets 15 May 1996 as the date starting on which applications should be Article 2 The quantities available for the applications lodged from 15 to 24 May 1996 shall be those laid down in Annex II to this Regulation . Article 3 The licences issued for the applications referred to in Article 2 shall be valid until 31 August 1996. Article 4 This Regulation shall enter into force on 15 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') See page 1 of this Official Journal . 0 OJ No L 282, 1 . 11 . 1975, p. 49. (3) OJ No L 305, 19 . 12. 1995, p. 49. (4) OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 145, 29. 6. 1995, p. 19. (&lt;) OJ No L 80 , 30 . 3 . 1996, p. 54. 20 . 6 . 96 EN Official Journal of the European Communities No L 146/31 ANNEX I ANNEX I (tonnes) Group number CN code CCT duty applicable, ECU/tonne product weight Tariff quotas ( 1 . 7 . 1995 to 30 . 6. 1996) El 0407 00 30 152 82 651 E2 0408 1 1 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 711 310 331 687 176 6 553 (') E3 3502 10 91 3502 10 99 617 83 8 863 (') (') Shell egg equivalent. Conversion according to the rates of yield fixed in Annex 77 to Regulation (EEC) No 2454/93 (OJ No L 253, 1 1 . 10 . 1993, p. 1 ).' ANNEX II (tonnes) Group number Available quantities El 82 614 E2 1 526 E3 8 119